946 F.2d 887
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Gina FERRANTE, Defendant-Appellant.
No. 91-5314.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Oct. 22, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   M.J. Garbis, District Judge.  (CR-90-488-MJG)
Aron U. Raskas, Kramon & Graham, P.A., Baltimore, Md., for appellant.
Richard D. Bennett, United States Attorney, Ira L. Oring, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Gina Ferrante pled guilty to bank embezzlement (18 U.S.C.A. § 656 (West 1976 & Supp.1991) and § 18 U.S.C. § 2 (1988)) and bank robbery (18 U.S.C.A. § 2113(a) (1984 & West Supp.1991) and 18 U.S.C. § 2 (1988)).   She appeals the sentence imposed on her.   We affirm.


2
At sentencing, Ferrante requested a downward departure on the ground of mental and emotional condition or, alternatively, diminished capacity.   Ferrante contends that the judge mistakenly believed that he lacked authority to depart on these grounds.   However, our review of the record discloses that the district court fully understood that a departure was possible if circumstances warranted it.   After a hearing, which included testimony from a psychologist who treated Ferrante before and after her arrest, the district court found that the facts of her case did not justify a departure on either ground.   This decision is not reviewable on appeal.   United States v. Bayerle, 898 F.2d 28 (4th Cir.), cert. denied, 59 U.S.L.W. 3244 (U.S.1990).


3
We therefore affirm the judgment of the district court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.